Citation Nr: 1523886	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  14-23 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of non service-connected pension benefits (originally in the amount of $9,339.00), to include whether the waiver request was timely received.

(The issues of whether new and material evidence has been received to reopen a claim of service connection for a back disability and entitlement to service connection for a skin disease, a psychiatric disability, and hypertension, are the subject of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2014 decision of the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In that decision, the Committee denied the Veteran's request for a waiver of the recovery of indebtedness in the amount of $9,339.00.

In his June 2014 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  He subsequently withdrew his hearing request in January 2015.

In January 2009, the Board granted a motion to advance this appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability due to a medication error and entitlement to service connection for a dental disability (for both compensation and VA outpatient treatment purposes) have been raised by the record in statements dated in February, October, and December 2014.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

Upon review of the record as it currently stands, it is unclear to the Board as to the amount of debt that remains at issue due to the overpayment of VA non service-connected pension benefits.  In the March 2014 decision, the Committee denied the Veteran's request for a waiver of the recovery of indebtedness in the amount of $9,339.00.  He had been notified of this debt in May 2011.  The Committee subsequently granted a request for a waiver of the recovery of pension benefits in the amount of $946.00 by way of a second March 2014 decision.  However, the initial $9,339.00 of indebtedness is reflected on a May 2014 statement of the case and a July 2014 "Certification of Appeal" form (VA Form 8).

In August 2014, the VA Debt Management Center (DMC) notified the Veteran that his existing debt had increased by $8,246.00, but that the balance of his debt was only $9,650.30.  In a December 2014 decision, the Committee granted a request for a waiver of the recovery of pension benefits in the amount of $8,246.00 (which was identified as being the original amount of debt).  The DMC subsequently notified the Veteran in a January 2015 letter that due to the grant of his request for a waiver, his initial pension indebtedness of $8,993.37 had been reduced by $8,246.00 and that his outstanding debt was $747.37.

In response to a request by the Veteran and his representative, the DMC provided the Veteran with a written audit of his account in March 2015.  This audit does not include any reference to the initial $9,339.00 and it shows a total overpayment of $347.86.  However, a letter to the Veteran which is attached to the audit states that his indebtedness was $481.03.

This matter must be remanded prior to adjudication because it is not at all clear what amount, if any, of the initial $9,339.00 of indebtedness remains outstanding or what the bases have been for any reduction of that debt.  Specifically, it is not clear what reductions have been due to subsequent waivers and what reductions have possibly been due to withholding of the Veteran's benefits.  A clear and unambiguous identification of the amount of the remaining debt and the specific reasons for any reductions of the initial $9,339.00 of indebtedness must be of record prior to adjudication of this matter.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ shall provide the Veteran with a complete audit of his account in writing, which clearly shows the calculation of his debt.  The audit must identify the initial $9,339.00 of indebtedness which is at issue in this case, identify any reductions of that debt that have taken place since the Committee's March 2014 decision to deny a waiver of the recovery of the $9,339.00 of indebtedness, fully explain the reasons for any such reductions (e.g., granting of waivers or withholding of the Veteran's benefits), and clearly identify the current amount of his outstanding debt to be addressed by the Board.

A copy of the audit must be uploaded to VBMS.   

2.  If any portion of the debt is not waived, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






